 In the Matter Of WEST KENTUCKYCOALCOMPANY, NORTH DIAMONDMINE No.2 andUNITED MINE WORKERS OF AMERICA,DISTRICTNo. 23In the Matter Of WEST KENTUCKY COAL COMPANY, MINE, No.2 andUNITED MINE WORKERS OF AMERICA, DISTRICT No. 23In the Matter of WESTKENTUCKY COAL COMPANY,HEoLAMINEandUNITED MINE WORKERS OF AMERICA,DISTRICT No. 23In the Matter Of WEST KENTUCKY COAL COMPANY, NORTH DIAMONDMINE No. 3 and UNITED MINE WORKERS OF AMERICA,DISTRICTNo. 23Cases Nos. 14-R-740 to 14-R-7414, inclusive, and 14-R-811.--DecidedJanuary 6, 1944Mr. Ryburn L. Hackler,for the Board.Mr. M. K. Gordon,ofGordon, Gordon and Moore,of Madisonville,Ky., andMr. James G. Wheeler,ofWheelerand Shelbourne,ofPaducah, Ky., for the Company.Messrs.L. R. FoxandB. N. Gordon,ofFoxand Gordon,of Madi-sonville,Ky., for the UMWA.Mr. Wallace E. Royster,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by United Mine Workers ofAmerica, District No. 23, herein called the UMWA, - alleging thatquestions affecting commerce had, arisen concerning the representa-tion of employees of West Kentucky Coal Company, Earlington,Kentucky, herein called the Company, the National LaborRelationsBoard consolidated the petitions herein and provided for an appro-priate hearing upon due notice 1 before Samuel F. Jaffee, Trial Ex-IThe Company objected that it was not allowed sufficient time to prepare for thehearing.Since the hearing involved only a,formal presentation of contentions of theUMWA and these contentions had been the subject of correspondence with the Companyfor several months, we shall overrule the Company's objection.54 N. L.R. B., No. 47.358 WEST KENTUCKY COAL COMPANY359aminer.Said hearing was held at Madisonville, Kentucky, on Novem-ber 5, 1943.The Board and the UMWA appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Company appeared specially at the opening of the hearing andfiled a motion requesting the dismissal of the petitions or a continuanceof the hearing herein until the release of the mine properties of theCompany from the possession and control of the United States Govern-ment.The Trial Examiner reserved for ruling by the Board themotion to dismiss, and denied the continuance.For reasons set forthhereinafter the motion to dismiss is denied.Following the ruling ofthe Trial Examiner, the Company left the hearing although advisedby the Trial Examiner that it could participate without prejudice toits position.In view of this circumstance, we find that the Companywas afforded full opportunity to participate in the hearing.TheTrial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed. The Company and the UMWAhave filed briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWest Kentucky Coal Company is engaged in the mining and market-ing of coal and operates six coal mines in western Kentucky whichproduce approximately 12,200 tons of coal daily.The production ofthe Company comprises approximately 25 percent of the coal minedin the western Kentucky field. In a prior decision involving the-sameparties,2 we found that the Company causes a substantial percentageof the coal produced by its mines to be shipped to points outside Ken-tucky.The Company does not contest the jurisdiction of the Boardon commerce grounds and we find that the operations of the Companyaffect commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONINVOLVEDUnited Mine Workers of America, District No. 23, is a labor organ-ization admitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn July 27, 1943, the UMWA notified the Company that it repre-sented a majorityof the Company's employees at HeclaMine, Mine2Matter ofWe8t Kentucky Coal Company,10 N. L.R. B. 88. 360DECISIONS OF NATIONALLABORRELATIONS BOARDNo. 2, and North Diamond Mine No. 2.3On October 26, 1943, similarnotice was given with respect to North Diamond Mine No. 3. TheCompany refused to accord recognition to the UMWA as bargainingrepresentative of the employees at any of the mines.At the hearing, as stated above, the Company by formal motionfiled herein, urged thedismissalof the petitions or in the alternative,a continuanceof the hearing on the ground that possession and controlof the mines had been taken by the Secretary of the Interior.TheCompany argued in effect that the workers aff ected by the petitionshad become employees of the Federal Government and as such werebeyond the jurisdiction of the Board.This question became mootupon the return of the mines in question by the Secretary of the In-terior onNovember 17, 1943. In any event we do not agree with theposition of the Company.Executive Order 9393, under which pos-session andcontrol of the mines was lodged by the Federal Govern-ment in the Secretary of the Interior, clearly directs that the Sec-retaryrecognizethe "right of the workers . . . to engage in con-certed activities for the purpose of collective bargaining or othermutrialaid or protection."Regulations for the Operation of CoalMinesUnder Government Control4 issued by the Secretary of theInterior, specifically provide that workers in seized mines are notemployees of the Federal Government.We conclude, as in thePschii rercase ,5 that the personnel in the Company's mines have re-mained employees of the Company and subject to the jurisdiction ofthe Board. -A statement of the Regional Director introduced into evidence atthe hearing indicates that the UMWA represents a substantial numberof employees in the units hereinafter found appropriate.6We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The noticeto the Company and the petitionin Case No.14-R-740 describes NorthDiamond Mine No. 2 as Mine11.The Companycorrectly understood the reference to beto seam 11 of North Diamond Mine No 2. At the hearing an appropriate motion tocorrect this error was granted.8 Federal Register 6655, 10712,11344.6Hatterof Pseharrer &SonsCoal Company,50N. L. R. B. 530.The RegionalDirector stated that the UMWA submitted 252 designations of which-251 bore apparently genuine, original signatures.Two hundreland four designations,dated variously from January to September1943, borethe names of persons workingat North DiamondMine No 2, NorthDiamond Mine No. 3, and Hecla Mine,whose namesappear onthe Company'spay roll ofAugust 27, 1943.Thereare approximately 474employeesin the appropriateunit at NorthDiamond MineNo. 2, NorthDiamond MineNo 3, and Hecla Mine.The RegionalDirectorfurther statedthat the UMWAsubmitted 146 designations, allbearing apparently genuine original signatures.One hundred and one designations, datedvariously from Januaryto October1943, bore the names of persons working at Mine No 2whose names appear on the Company's pay roll ofAugust 27,1943.There are approxi-mately 189 employees in the appropriate unit at Mine No. 2. WEST KENTUCKY COAL COMPANYIV. THE APPROPRIATE UNITS361In its petitions as amended at the hearing, the UMWA requests unitsat each of the four mines named above as follows :all production and maintenance employees employed in or aboutthe Company's mine herein, excluding all clerical, watchmen,management, and supervisory employees, carpenters, and membersof the sales or technical force; among the said supervisory forceare mine foremen, assistant mine foremen, fire bosses, head elec-trician, head mechanics, bosses in charge of any classes of labor,inspectors and weigh bosses.The employee categories included are substantially the same as thosein the unit approved by the Board in an earlier proceeding involvingthe parties herein.?The Company has taken no position with respectto the inclusion or exclusion of any employee categories.The Com-pany operates six mines in western Kentucky. Three of these, NorthDiamond Mine No. 2, North Diamond Mine No. 3, and Hecla Mine,herein called Group A, are located in Hopkins County, near Earling-ton, and are under the supervision of a single mine superintendent.The Company provides housing for the employees in these minesand the workers live in a single community.About 45 miles distantareMine No. 2 and Poplar Ridge, near Sturgis in Union County,and Mine No. 10, near Wheatcroft in Webster County.We shallrefer to the last three as Group B. Each mine in Group B has itsown superintendent; at Mine 2, alone, the Company maintains a campmotion, the Company alleges that any unit not including the em-ployees in both groups is inappropriate and asserts that evidence insupport of this position can be adduced to prove that the operationof the six mines is unified; that the billing offices at Earlington andSturgis are in continuous communication by teletype; and that eachof the six mines is connected by telephone with the office at Earling-ton and Sturgis. It can also be shown, the Company avers, thatthere is functional coherence among the employees at all the mines;that a community of interest exists among such employees; that itfollows a policy of interchanging personnel among its mines; andthat all its properties are under' a unified management which hasadopted a uniform labor policy for all employees.As stated before,the Company did not participate generally in the hearing and thuspresented no evidence to support its averments.The UMWVA requests the establishment of seperate bargainingunits at each of the three mines in Group A and a fourth bargainingunit at Mine No. 2, in Group B, but does not object to grouping all7Matter ofTVest Kentucky Coal Company, supra. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the mines in Group A in one unit. Since the em-ployees working in the three mines in Group A live in the samecommunity, work in closely contiguous mines, have the same minesuperintendent, and apparently work under comparable conditions,we find no compelling reason to place them in separate units.Ac-cordingly, we find that all production and maintenance employees ofWest Kentucky Coal Company working in North Diamond MineNo. 2, North Diamond Mine No. 3, and Hecla Mine, near Earling-ton,Kentucky, excluding clerical employees, watchmen, carpenters,members of the sales or 'technical forces, mine foremen, assistantmine foremen, fire bosses, head electricians, head mechanics, in-spectors,weigh bosses, and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The geographical separation of Mine No. 2 from those in GroupA militates against its inclusion in the same bargaining unit withthat group.Logically, then, the employees at Mine No. 2, PoplarRidge Mine, and Mine No. 10 could constitute a single bargainingunit in conformity to our finding above.However, in Group B theorganizational efforts of the UMWA have been effective at Mine No.2 alone. It is our practice to approve a bargaining unit less exten-sive than that which might appear most appropriate when thesmaller unit is distinguishable, comprises a functional unit, and isconterminouswith the extent of effective union organizationalefforts.Actually the operation of Mine No. 2 is separate and inde-pendent of the other two mines in Group B.While it can be con-ceded that all mines in this group could appropriately together con-stitute a single bargaining unit, we find no reason to deny the oppor-tunity to choose representatives to the employees at Mine No. 2 untilthe employees in the other mines in the group are organized.Ac-cordingly, we find that all production and maintenance employeesof West Kentucky Coal Company working in Mine No. 2 near Sturgis,Kentucky,excluding clerical employees,watchmen, carpenters,members of the sales or technical forces, mine foremen, assistantmine foremen, fire bosses, head electricians, head mechanics, inspectors, weigh bosses, and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in'the status of employees or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. WEST KENTUCKY COAL COMPANY363V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by means of elections by secret ballot amongthe employees in the appropriate units who were employed during thepay-roll period or periods immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations, Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with West KentuckyCoal Company, Earlington, Kentucky, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfromthe date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,amongthe employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period or periods im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period or periods because theywere illor on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves inperson at the polls, but excluding any who have since quitor beendischarged for cause and have not been rehired or reinstatedprior to the date of the elections, to determine whether or not theydesireto be represented by United Mine Workers of America, District23, for thepurposes of collective bargaining:MR. GERARDD. REILLY took no part in the consideration of the aboveDecisionand Direction of Elections.